Allowable Subject Matter

Claims 1-8 are allowed in light of the amendment filed on 07/01/2020.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
A method for determining a safe under keel clearance of an ultra-large ship, comprising: acquiring operation parameter values of the ultra-large ship; obtaining fluid pressure according to the operating parameter values of the ultra-large ship; obtaining a squat force and a trim moment of the ultra-large ship according to the fluid pressure; establishing a mirror image model based on speed potential; establishing a squat clearance calculation model for an ultra-large ship according to the established mirror image model based on a velocity potential; determining a rising height of a half-wave according to the squat clearance calculation model for the ultra-large ship; obtaining a draught change and a trim change according to the squat force and the trim moment; determining a maximum squat clearance of the hull according to the 
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571) 272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B